DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 12/16/21, are acknowledged.
	Claims 33, 54, 56, 66-73 have been amended.
Claims 33, 38-40, 53-54, 56, 66-73 are pending.
Claims 38-39 are withdrawn from further consideration pursuant to 37 CFR 1.14209 as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 33, 40, 53-54, 56, and 66-73 are under examination.

In view of Applicant’s amendment, only the following rejections remain. The rejections have been modified to address Applicant’s claim amendments.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 33, 40, 53-54, and 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20120070461 (of record), in view of US 6,984,720, Gustafson et al., published online Nov. 3, 2011 and Lin et al., 2011 (of record) .
The ‘461 publication teaches a method of prognosing cancer treatment comprising determine the pre-treatment levels of a MDSC phenotype in the blood of the patient.  The ‘461 publication teaches determining CD14+HLA-DRlow as the MSDS phenotype (termed MDSC4, see page 2-3, in particular).  The ‘461 publication teaches that the method is preferred for renal cell carcinoma that can be treated by 
Thus, the references above make obvious measuring pre-treatment levels of CD14+HLA-DRlow cells to predict responsiveness to immunotherapy, wherein lower pre-treatment levels below a “threshold” are predictive of more favorable prognosis and response to therapy, i.e. treating patients with levels of CD14+HLA-DRlow cells below a threshold. 
The references do not explicitly teach therapy with ipilumamab.
The ‘720 patent teaches including anti-CTLA-4 antibody immunotherapy, and that it can be given along with tumor vaccine, or immune response modifiers like GM-CSF, to enhance the immune response to cancerous cells in a patient (see column 41, in particular). The ‘720 patent teaches that antibodies are effective for any kind of cancer, including renal cancer or melanoma (see column 33, 40, and 44 in particular).  The ‘720 patent teaches anti-CTLA-4 antibody 10D1 (i.e. ipilimumab, see paragraph 66, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to provide anti-CTLA-4 antibodies, such as ipilimumab, as taught by the ‘720 patent, in the method of predicting therapeutic efficacy and vaccine/immunotherapy treatment taught by the ‘461 publication, Lin and Gustafson. The ordinary artisan at the time the invention was made would have been motivated to do so since the ‘720 patent teaches that said antibody is an effective form of immune stimulatory immunotherapy of cancer in combination with tumor vaccines or GM-CSF  Furthermore, the ordinary artisan would be motivated to select and treat a patient with . 

Claims 33, 40, 53-54, 56, 66-73 are rejected under 35 U.S.C. 103(a) as being unpatentable over US20120070461 (of record), US 6,984,720, Gustafson, Nov. 3 2011, and Lin et al., 2011 (of record), and further in view of Ku et al., 2010 (of record). 
The combined teachings of the ‘461 publication, the ‘720 patent, Gustafson and Lin are discussed above.  
They do not teach explicitly teach measuring pre-treatment ALC and LDH. 
 Ku et al. teach measuring pre-treatment ALC in melanoma patients treated with ipilimumab, and teach that there is a trend toward an increased rate of clinical benefits for patients with ALC above a threshold value of 1000 cells/ul.  Ku et al. also teach measuring pre-treatment LDH levels and comparing to a threshold value of 200 U/L.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Ku et al. to the method made obvious by the ‘461 publication, the ‘720 patent and Lin. The ordinary artisan would be motivated and have a reasonable expectation of success in further measuring pre-treatment ALC, since Ku et al. teach that those with levels above 1000 cells/ul display a trend of increased responsiveness to ipilimumab treatment.  Regarding the limitations that the threshold is “determined for a population of comparable patient” it is noted that the instant specification exemplifies a threshold value of 1000 for ALC and 276 for LDH.  Thus, the comparison taught by Ku to identify patients above a 1000 threshold and /or below a 200 threshold is within the scope of the instant claimed threshold.  Furthermore, the ordinary artisan would be motivated to treat a patient with higher than threshold levels of ALC, as Ku et al. teaches that this is indicative of increased rate of clinical benefits to ipilimumab treatment.  Regarding LDH, Ku teaches that it can be prognostic and is a measure of clinical severity (see page 1769 and 17771).  Thus, the ordinary artisans would be motivated to determine LDH as compared to a threshold, to provide a measure of clinical severity and to treat a patient determined to have high pre-treatment ALC and low LDH, since these patients are taught by Ku to be responsive to therapy. 

No claim is allowed. 

13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644